DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on April 18, 2022 has been considered.

	Drawings

The drawings are objected to because the unlabeled rectangular box(es) (boxes inside 402, boxes 402, 404, 406, 408) shown in the drawings (Fig. 4) should be provided with descriptive text labels.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler et al. (US 2003/0016029) in view of Sheppard et al. (US 2015/0144042), Gerecke et al. (US 2017/0303534), Stoller et al. (US 2016/0116632), and Strnad et al. (US 2020/0225206)
.
Regarding claims 13 and 20, Schuler et al. discloses a method of measuring a soil condition (Abstract, lines 1-3; Fig. 1), the method comprising:
dragging (by tractor 12, Fig. 1) an instrumented shank (26) through soil (shank 26 is pulled by tractor 12, Fig. 1, while shank 26 penetrates the soil, paragraph 0030), the instrumented shank (26) carrying a plurality of sensors (50’s, Fig. 8); and
detecting a soil property (soil moisture, paragraph 0038, line 5) at a plurality of depths in the soil with the plurality of sensors (50’s, Fig. 8; paragraph 0038, lines 1-6),
wherein the soil property comprises at least one property selected from the group consisting of soil moisture (soil moisture, paragraph 0038, line 5).

Schuler et al. does not disclose the instrumented shank is ahead of a row unit.

Sheppard et al. discloses an instrumented shank (24) is in front of a row unit (10) (24 leads the row unit 10). Accordingly, it would have been obvious to position the instrumented shank (24) ahead of a row unit (24 leads the row unit 10) for opening a trench (paragraph 0038, lines 3-4).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Schuler et al. with an instrumented shank ahead of a row unit as disclosed by Sheppard et al. for the purpose of opening a trench.

While Schuler et al. does not disclose the soil property comprises at least one property selected from the group consisting of mean particle size, particle size distribution, soil pH, soil temperature, and residue content, the limitations are optional limitations because they are recited in the alternative form.

Nevertheless, Gerecke et al. discloses the soil property comprises at least one property selected from the group consisting of mean particle size (paragraph 0107, lines 4-7), particle size distribution (paragraph 0107, lines 4-7), while

Stoller et al. discloses at least one property selected from the group consisting of soil pH (paragraph 0023, lines 1-2), soil temperature (paragraph 0020, lines 1-5), while

Strnad et al. discloses at least one property selected from the group consisting of residue content (soil residue, paragraph 0132, lines 4-5).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Schuler et al. with the soil property as disclosed by Gerecke et al., Stoller et al., and Strnad et al. for the purpose of characterizing soil.

Regarding claim 15, Schuler et al. discloses adjusting an operating parameter of the row unit based on the soil property detected by the plurality of sensors (Abstract, lines 8-11).

Regarding claims 16 and 20, while Schuler et al. does not expressly disclose dragging the instrumented shank after harvesting a field and before replanting the field, Schuler et al. discloses measuring soil moisture for planting seeds (Abstract, lines 1-11). Accordingly, it would have been obvious to drag the instrumented shank (26) for measuring soil moisture after harvesting a field to replant the field (before replanting the field).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide Schuler et al. with measuring soil moisture after harvesting a field for the purpose of replanting the field (before replanting the field).

Regarding claims 17 and 21, Schuler et al. discloses dragging the instrumented shank comprises cutting through the soil with the instrumented shank (shank 26 is dragged by tractor 12, Fig. 2, while shank 26 penetrates the soil, paragraph 0030).

Regarding claims 18 and 22, Schuler et al. discloses correlating the soil property at each depth with a map of a field (paragraph 0030, lines 1-8).

Regarding claims 19 and 23, Schuler et al. discloses comprising generating a moisture profile of the soil based on the detected soil property (paragraph 0030, lines 1-10).

Response to Arguments

Applicant's arguments filed on April 18, 2022 have been fully considered but they are not persuasive.
With regard to the 35 USC 103 rejections, Applicants argue “the shank 24 of Sheppard is part of the row unit 10, and therefore is not dragged through soil ahead of a row unit”.
Examiner’s position is that while Schuler et al. does not disclose the instrumented shank is ahead of a row unit, Sheppard et al. discloses operating an instrumented shank (24) ahead of a row unit (10) (examiner interprets the shank 24 being ahead of the row unit 10 as the shank 24 being in the front of row unit 10, see definition of “ahead”, Merriam-Webster Dictionary; Figs. 1, 2 show shank 24 is in the front of row unit 10, where shank 24 can be part of the row unit 10). Thus, it would have been obvious in view of Sheppard to drag the shank of Schuler through soil ahead of a row unit.
Applicants further argue “[t]here is no teaching or suggestion that the test taught in Gerecke could or would be performed with a plurality of sensors at a plurality of depths within soil.”
Examiner’s position is that Schuler et al. discloses detecting a soil property (soil moisture, paragraph 0038, line 5) at a plurality of depths in the soil with the plurality of sensors (50’s, Fig. 8; paragraph 0038, lines 1-6). Gerecke is relied upon to teach that soil property comprises at least one property selected from the group consisting of mean particle size (paragraph 0107, lines 4-7). However, it is noted that this limitation is an alternative (optional) limitation since it is recited in a Markush format. Furthermore, Stoller et al. and Strnad et al. disclose other alternatives of soil property. Stoller et al. discloses at least one property selected from the group consisting of soil pH (paragraph 0023, lines 1-2), soil temperature (paragraph 0020, lines 1-5), while Strnad et al. discloses at least one property selected from the group consisting of residue content (soil residue, paragraph 0132, lines 4-5). The soil properties can be detected/sensed within the soil (Stoller, paragraph 0023, paragraph 0020; Strnad, paragraph 0132).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        April 29, 2022